DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 1/10/2022, has been entered and made of record. Claims 1-20 are pending in the application.

2.	The Terminal Disclaimer, filed 1/10/2022, has been approved.  Accordingly, the double patenting rejections in the previous Office action have been obviated.

Information Disclosure Statement
The struck-through prior art references of the information disclosure statements, filed 11/17/2021 and 1/10/2022, have not been considered because they fail to comply with the provisions of 37 C.F.R. 1.56. Generally, 37 C.F.R. 1.97, 1.98 and MPEP § 609 govern the logistics of filing an information disclosure statement. However, implicit in these sections is that the information filed by Applicant be material to patentability. To wit, 37 C.F.R. 1.56(a) requires  that “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. Pursuant to 37 C.F.R. 1.56(b), “information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and

(2) It refutes, or is inconsistent with, a position the applicant takes in:
(i) Opposing an argument of unpatentability relied on by the Office, or
(ii) Asserting an argument of patentability.”
	Here, even a cursory glance at the struck-through references (and a number of references submitted in the information disclosure statements of this application and its parent applications) reveals that these references are immaterial to the patentability of the instant application. The instant application is directed toward heat dissipation in a camera. The struck-through references fail to address heat dissipation of at its most basic level. 
The statements have been placed in the application file, but not all the references referred to therein have been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-20 are allowed. The reasons for allowance of claims 1-20 can be found in the previous Office action and the Allowability Notices of the instant application’s parent applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


1/28/2022